Citation Nr: 1710982	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Navy from November 1967 to August 1971 and from February 1974 February 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the case was remanded for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim in July 2015 that included entitlement to a TDIU.  The RO did not adjudicate this claim in the December 2015 rating decision, but noted that it was inextricably intertwined with the increased ratings claim that was currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The RO nevertheless developed the TDIU claim by obtaining a VA examination in September 2015 to ascertain the current severity of the Veteran's service-connected heart disability and by adding additional private treatment records to the file.  Although this evidence is pertinent to the current appeal, the RO did not readjudicate the claim nor did they indicate or show when the file was certified back to the Board.  Since there is no evidence the case had been transferred, the Board assumes that it was still at the RO.  Thus, the case must be returned to the RO for adjudication based on all of the evidence of record. 38 C.F.R. § 19.37 (2016).  

Accordingly, the case is REMANDED for the following action:

Adjudicate both issues on appeal in light of all evidence of record to include evidence added to the record after the December 2014 supplemental statement of the case (SSOC).  If any benefit remains denied or is not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC and be afforded a reasonable period within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






